     Case: 3:20-cv-00075-NBB-DAS Doc #: 15 Filed: 04/19/21 1 of 1 PageID #: 1155




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION

JIMMY T. BROWN                                                                     PETITIONER

V.                                                                    NO. 3:20-CV-75-DMB-RP

WARDEN JOSH DAVIS                                                                RESPONDENT


                                            ORDER

       On June 23, 2020, United States District Judge Neal B. Biggers entered an order

consolidating Jimmy T. Brown’s pending petition for a writ of habeas corpus in this case with

Brown’s pending earlier petition for a writ of habeas corpus in 3:18-cv-174, with 3:18-cv-174 as

the lead case. Doc. #5. In the interest of judicial economy and efficiency, this case is reassigned

to Judge Biggers (with Judge Biggers’ consent) for all further proceedings.

       SO ORDERED, this 19th day of April, 2021.

                                                     /s/Debra M. Brown
                                                     UNITED STATES DISTRICT JUDGE
